DETAILED ACTION
Applicant’s amendments and remarks, filed May 6, 2021, are fully acknowledged by the Examiner. Currently, claims 1-5, 8-11, 13-18, 21, 22, 25-28, 31, 33 and 34 are pending with claim 34 newly added, claims 6, 7, 12, 19, 20, 23, 24, 29, and 32 cancelled, and claims 1, 26-28 and 33 amended. Applicant’s amendments to the claims have obviated the previously-filed objections to the drawing for claim 10 as well as the rejection of claim 10 under 35 U.S.C. 112(a). The following is a complete response to the May 6, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circulation pump” of claim 33 having positions as claimed including “within” and “affixed” to the reservoir must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
108 which is functionable to “facilitate heating or cooling of the fluid within reservoir 106 to a desired temperature.”  Paragraph [0034] specifically discloses “a fluid reservoir 106 may be provided …and a circulation pump 108”. Figure 2 shows the pump at 108. The Examiner has failed to find any disclosure to support that 108 is either within or affixed to the reservoir at 106. It is, at most, unclear if the pump 108 is anything more than being located “adjacent” to the reservoir 106.
As such, it is for at least the reasoning set forth above that the Examiner is of the position that claim 33 fails to comply with the written description requirement. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 11, 13, 14, 16-18, 21, 26-28, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (US Pat. Pub. 2014/0088579 A1) further in view of Dobak (US Pat. No. 6,042,559), Lalonde et al (US Pat. No. 6,635,053 B1), Kawaguchi et al. (US Pat. No. 5,212,953), and Abboud et al. (US Pat. No. 8,382,747 B2).
Regarding claim 1, Burnett discloses a system (see figure 3) comprising a reservoir configured to contain a fluid (the space for providing/holding the disclosed fluid; see figure 89 with the reservoir 429), a catheter including a shaft (212 as in figure 21A) and a first heat exchange vessel at a distal tip of the shaft (balloon 174 as in figures 21A an 89), a supply line configured to provide the fluid from the reservoir to the first heat exchange vessel (supply line formed by 220 and passing fluid from 428 to 174), and a return line configured to conduct the fluid from the first heat exchange vessel to a fluid storage vessel (440 as in figure 89), a heating element being configured to adjust achieve and maintain a fluid temperature  up to about 50°C (see [0152]-[0155], [0164] and the element for providing heat therein being at least near the reservoir), a cooling element being configured to achieve and maintain a fluid temperature of 438 as in [0295] being located within the supply line formed by 220 as in figure 89).
Burnett, while disclosing with respect to figure 89 for the inclusion of a one or more temperature sensors in the fluid paths of the system (see [0295] discussing “one or more pressure sensors 432 and/or temperature sensors 436 may be in communication with the microcontroller” with such sensors being “within the cooling probe assembly 220 or elongate shaft 170”; see also [0303] providing for “additional temperature sensors may be optionally included at other locations internal or external to the balloon 174 to provide for additional temperature measurements”), fails to provide for additional temperature sensors that are a) either within or affixed to the reservoir, and b) that are within or affixed to the return line, the third temperature sensor configured to monitor a third temperature of the fluid between the reservoir and the first heat exchange vessel. 
Burnett, while also providing  that return line delivery fluid to a reusable console (see [0301]), fails to provide that the return line returns fluid to the reservoir, wherein the reservoir, the supply line, the catheter and the return line form a fluid closed loop. Burnett is additionally deficient in specifically providing that the heating element is disposed within or adjacent to the reservoir, and that the heating of the fluid by the heating element is within the reservoir, and that the cooling element is disposed within or adjacent to the reservoir and that the cooling of the fluid is within the reservoir. Burnett also fails to provide for the fluid supply pump.
Dobak discloses a similar device as that of Burnett for providing heating and cooled fluid to a catheter disposed within the body. Dobak specifically provides in figure 3 for a reservoir 42) having a heating and/or cooling element (44) which functions to heat/cool the fluid within the reservoir to a desired temperature (See col. 5; 30-51).  Therefore, it is first the Examiner's position that it would have been obvious to one of ordinary skill to utilize a reservoir with a heating element and cooling element as in Dobak to provide for the supply of the disclosed heated and chilled fluids of Burnett. The fluid of Burnett is necessarily required to be heated and cooled to provide for the disclosed functionality and to be supplied from some manner of source, with Dobak providing that the heating and cooling of a fluid within a reservoir for delivery is known in the art to provide such a fluid to the patient via a catheter. 
Dobak, similar to Burnett, fails to provide for the closed loop arrangement. Lalonde discloses a similar cooling system as that of Burnett and specifically contemplates the interchangeability between a closed system that recycles refrigerant back to a reservoir and an open system (see figure 4A showing a closed loop system, and figure 5A showing an open-loop system). Lalonde further provides, in using a closed-loop system, to utilize a fluid supply pump configured to control a flow of fluid from a reservoir to a medical device (See figure 4A with the pump at compressor 300). Lalonde further provides the fluid supply pump to be located on the supply line between the reservoir and the catheter (figure 4A of Lalonde provides for the placement of 300 in line with supply from a reservoir such as the condenser 302). Therefore, it is the Examiner’s position that it would have been obvious to further utilize the pump placement as in Lalonde in combination with Burnett to provide for the disclosed supply of cooled or heated fluid to the catheter. 
 The Examiner is of the position that it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize a closed loop system with a return line that returns refrigerant to the reservoir in view of the teaching of Lalonde. Such presents one of a 
With respect to the temperature sensors, Kawaguchi discloses an exemplary reservoir arrangement for a cryogenic fluid wherein the reservoir (4) has a temperature sensor within and affixed to the reservoir (17). Abboud discloses a similar device as that of Burnett where a temperature sensor is provided between a first heat exchange vessel and a reservoir along the exhaust lumen (see col. 11; 12-1) discussing the placement of a temperature sensor in the exhaust lumen). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize the source of cryogenic fluid including the reservoir and the additional temperature sensor placement of Kawaguchi in combination with the combined system of Burnett, Dobak and Lalonde. This reservoir arrangement would provide for an exemplary source of cryogen to provide for the cooling in Burnett while ensuring that the cryogen remains at an appropriate temperature for use within the reservoir. The combination with Kawaguchi would result in the reservoir temperature sensor being the claimed first temperature sensor, and the sensor at 438 in Burnett being the claimed second temperature 
Regarding claim 2, Burnett provides that the first heat exchange vessel is inflatable and flexible (174).
Regarding claim 3, Burnett provides that the first inflatable, flexible vessel is a single layer vessel bounded by a single membrane (174 has at least a single layer, single membrane as disclosed throughout).
Regarding claim 4, Burnett provides for comprising a second heat exchange vessel  wherein the second heat exchange vessel is axially spaced and proximally disposed along the catheter shaft relative to the first heat exchange vessel (113), a fluid outlet and a fluid inlet disposed along the catheter shaft between the first and the second heat exchange vessels, for outputting fluid supplied by the supply line, and for taking up fluid for return via the return line (the respective inlet/outlet for the return and supply line between the distal end of 174 and the distal end of 113).
Regarding claim 5, Burnett provides for at least one sensor in the first heat exchange vessel, wherein the sensor is one of: a temperature, pressure, flow rate, electrical conduction, electrical impedance, acoustic, infrared, ultrasound, or visual sensor (see [0142], [0160]), wherein the at least one sensor is in signal communication with a control and monitoring system (see [0142] with the automated control system; to 50).
Regarding claim 9, Burnett in view of Dobak provides that the reservoir is disposed within a console (reservoir within the console as in figure 3 of Dobak), and the console includes a connection port on an exterior thereof (port to the exterior of the console of figure 3 for passage 30/26), the connection port providing a fluid connection for the supply line and the return line fluid between the reservoir and the catheter (supply line at 30; return line at 26). Burnett provides an inflation supply line disposed within the catheter shaft, the inflation supply line being in fluid connection with the first heat exchange vessel for inflating the first heat exchange vessel (the inflation supply line being the same as the supply line of claim 1), and a vacuum return line in fluid connection with the first heat exchange vessel for deflating the first heat exchange vessel (the return line of claim 1 being the same as the vacuum return line). Dobak provides for an inflation/vacuum pump (18/20). Therefore, it is the Examiner’s position that it would have been obvious to further utilize a console for holding the reservoir and the port for passages of lines therethrough, and a pump as in Dobak in combination with Burnett to provide for the disclosed supply of cooled or heated fluid to the catheter. Both Dobak and Burnett are concerned with the supply of fluid with the pump of Dobak providing for a known arrangement that would provide a reasonably expectation of success of providing the requisite fluid to heat/cool the body as in Burnett.
	Regarding claim 11, Burnett provides for an umbilical tube disposed between the catheter and the reservoir, wherein the supply line and the return line run through the umbilical tube, and wherein the umbilical tube is flexible (the portion of 18 at 14 as in figure 1).
Regarding claim 13, Burnett provides for a handle assembly, the handle assembly including: a catheter handle member disposed at a proximal end of the catheter (the y-member at the proximal end of 12 as in figure 1), and an umbilical handle member disposed at a distal end of the umbilical tube (the shaft of the device inserted within the arm at 14 the device 18), wherein the catheter handle member is connected to the umbilical handle member (as in figure 20/30).
Regarding claim 14, Burnett provides for a control pad disposed on the handle assembly, the control pad being configured to perform at least one of: display a measurement obtained by at least one sensor disposed on the first heat exchange vessel, or accept user input to adjust an operating parameter of the system (pad formed by the flare forming the user handle allows for user input to adjust and operating parameter including the position of the device within the body). 
Regarding claim 16, Burnett provides that the handle assembly further comprises a quick connect connection between the catheter handle member and the umbilical handle member (the slip connection between the two as disclosed above would fit within the broadest reasonable interpretation of a quick connection).
	Regarding claim 17, Burnett provides for an inflation supply line disposed within the umbilical, the inflation supply line being in fluid connection with the catheter for inflating the first heat exchange vessel (the inflation supply line being the same as the supply line of claim 1), and a vacuum return line disposed within the umbilical, the vacuum return line being in fluid connection with the first heat exchange vessel for deflating the first heat exchange vessel (the return line of claim 1 being the same as the vacuum return line).
Regarding claim 18, Burnett provides that the inflation supply line and the vacuum return line collectively comprise a single lumen within the umbilical tube which is alternatively used for inflating or deflating (as in figure 4 for inflating/deflating 174).

Regarding claim 28, in view of the combination with Lalonde as in the rejection of claim 1 above, Lalonde further provides the fluid supply pump to be in line with the supply line the reservoir, wherein the fluid supply line is configured to circulate the fluid between the supply line, the return and the reservoir (via the placement of the compressor 300 adjacent to the reservoir in the combination; figure 4A of Lalonde provides for the placement of 300 in line with supply from a reservoir such as the condenser 302). Therefore, it is the Examiner’s position that it would have been obvious to further utilize the pump placement as in Lalonde in combination with Burnett to provide for the disclosed supply of cooled or heated fluid to the catheter. 
Regarding claim 31, while Burnett contemplates the provision of a number of pressure sensors within the system, and the combination in the rejection of claim 1 further discusses the inclusion of three temperature sensors, the prior combination fails to contemplate a first or second flow sensor as set forth in claim 31. Abboud further discloses in col. 11 for the inclusion of a plurality of different sensors at multiple locations within a similar system as that of Burnett, and including pressure, temperature and flow sensors. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a flow sensor as a first flow sensor in the combined system in the rejection of claim 1 above in view of the teaching of Burnett. Such would provide for the monitoring of flow rate through the system thereby allowing the user to determine the amount of a fluid passing through the system at a given time.
20) within or affixed to the reservoir configured to monitor a level of the fluid within the reservoir. Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to further utilize the level sensor of Kawaguchi in combination with the combined system of in the rejection of claim 1 above. This combined reservoir arrangement would provide for an exemplary source of cryogen with the level sensor ensuring that enough cryogen remains within the reservoir for treatment. 
Regarding claim 26, Burnett discloses a system (see figure 3) comprising a reservoir configured to contain a fluid (the space for providing/holding the disclosed fluid; see figure 89 with the reservoir 429), a catheter including a shaft (212 as in figure 21A) and a first heat exchange vessel at a distal tip of the shaft (balloon 174 as in figures 21A and 89), a supply line configured to provide the fluid from the reservoir to the first heat exchange vessel (supply line formed by 220 and passing fluid from 428 to 174), and a return line configured to conduct the fluid from the first heat exchange vessel to a fluid storage vessel (440 as in figure 89), a heating element being configured to adjust achieve and maintain a fluid temperature up to about 50°C (see [0152]-[0155], [0164] and the element for providing heat therein being at least near the reservoir), and a temperature sensor within the supply line configured to monitor the fluid temperature between the reservoir and the first heat exchange vessel (438 as in [0295]).
Burnett, while disclosing with respect to figure 89 for the inclusion of a one or more temperature sensors (see [0295] providing for one or more temperature sensors provided in the fluid path of the device), fails to provide for an additional temperature sensor that is either within or affixed to the reservoir. Burnett, while also disclosing with respect to figure 89 that the return 
Dobak discloses a similar device as that of Burnett for providing heating and cooled fluid to a catheter disposed within the body. Dobak specifically provides in figure 3 for a reservoir (bath 42) having a heating and/or cooling element (44) which functions to heat/cool the fluid within the reservoir to a desired temperature (See col. 5; 30-51).  Therefore, it is first the Examiner's position that it would have been obvious to one of ordinary skill to utilize a reservoir with a heating element and cooling element as in Dobak to provide for the supply of the disclosed heated and chilled fluids of Burnett. The fluid of Burnett is necessarily required to be heated and cooled to provide for the disclosed functionality and to be supplied from some manner of source, with Dobak providing that the heating and cooling of a fluid within a reservoir for delivery is known in the art to provide such a fluid to the patient via a catheter. 
Dobak, similar to Burnett, fails to provide for the closed loop arrangement. Lalonde discloses a similar cooling system as that of Burnett and specifically contemplates the interchangeability between a closed system that recycles refrigerant back to a reservoir and an open system (see figure 4A showing a closed loop system, and figure 5A showing an open-loop system). Lalonde further provides, in using a closed-loop system, to utilize a fluid supply pump configured to control a flow of fluid from a reservoir to a medical device (See figure 4A with the pump at compressor 300). Lalonde further provides the fluid supply pump to be located on the supply line between the reservoir and the catheter (figure 4A of Lalonde provides for the placement of 300 in line with supply from a reservoir such as the condenser 302). 

With respect to the temperature sensors and the level sensor, Kawaguchi discloses an exemplary reservoir arrangement for a cryogenic fluid wherein the reservoir (4) has a temperature sensor within and affixed to the reservoir (17) and a level sensor (20) within or affixed to the reservoir configured to monitor a level of the fluid within the reservoir. Abboud discloses a similar device as that of Burnett where a temperature sensor is provided between a first heat exchange vessel and a reservoir along the exhaust lumen (see col. 11; 12-1) discussing the placement of a temperature sensor in the exhaust lumen). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize the source of cryogenic fluid including the reservoir, the additional temperature sensor placement, and the level sensor of Kawaguchi in combination with the combined system 438 in Burnett being the claimed second temperature sensor. Additionally, it would have been further obvious to provide an additional temperature per the disclosure of Abboud to provide for the detection of exhaust lumen gas temperature during treatment to provide additional control over the pressure in the system during treatment.
Regarding claim 27, Burnett discloses a system (see figure 3) comprising a reservoir configured to contain a fluid (the space for providing/holding the disclosed fluid; see figure 89 with the reservoir 429), a catheter including a shaft (212 as in figure 21A) and a first heat exchange vessel at a distal tip of the shaft (balloon 174 as in figure 21A and 89), a supply line configured to provide the fluid from the reservoir to the first heat exchange vessel (supply line formed by 220 and passing fluid from 428 to 174), and a return line configured to conduct the fluid from the first heat exchange vessel to a fluid storage vessel (440 as in figure 89), a cooling element being configured to achieve and maintain a fluid temperature of about -30°C or greater (see [0166] with the element to provide for the cooling disclosed therein), and a temperature sensor within the supply line configured to monitor the fluid temperature between the reservoir and the first heat exchange vessel (438 as in [0295] being located within the supply line formed by 220 as in figure 89).
Burnett, while disclosing with respect to figure 89 for the inclusion of a one or more temperature sensors (see [0295] providing for one or more temperature sensors provided in the fluid path of the device), fails to provide for an additional temperature sensor that is either within 
Dobak discloses a similar device as that of Burnett for providing heating and cooled fluid to a catheter disposed within the body. Dobak specifically provides in figure 3 for a reservoir (bath 42) having a heating and/or cooling element (44) which functions to heat/cool the fluid within the reservoir to a desired temperature (See col. 5; 30-51).  Therefore, it is first the Examiner's position that it would have been obvious to one of ordinary skill to utilize a reservoir with a heating element and cooling element as in Dobak to provide for the supply of the disclosed heated and chilled fluids of Burnett. The fluid of Burnett is necessarily required to be heated and cooled to provide for the disclosed functionality and to be supplied from some manner of source, with Dobak providing that the heating and cooling of a fluid within a reservoir for delivery is known in the art to provide such a fluid to the patient via a catheter. 
Dobak, similar to Burnett, fails to provide for the closed loop arrangement. Lalonde discloses a similar cooling system as that of Burnett and specifically contemplates the interchangeability between a closed system that recycles refrigerant back to a reservoir and an open system (see figure 4A showing a closed loop system, and figure 5A showing an open-loop system). Lalonde further provides, in using a closed-loop system, to utilize a fluid supply pump configured to control a flow of fluid from a reservoir to a medical device (See figure 4A with the pump at compressor 300). Lalonde further provides the fluid supply pump to be located on the 300 in line with supply from a reservoir such as the condenser 302). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a closed loop system with a return line that returns refrigerant to the reservoir in view of the teaching of Lalonde. Such presents one of a known number of ways of arranging a cooling system (especially in view of Lalonde contemplating the use of either arrangement in its embodiments) with either arrangement appreciated in the art as working equally as well as one another to provide a desired cooling effect to tissue. Additionally, the recycling of coolant would reduce the waste-products generated during treatment and allow for a smaller refrigerant source to be used, especially in extended treatments. Further, the Examiner is of the position that it would have been obvious to utilize a pump as in Lalonde in combination with Burnett to provide for the disclosed supply of cooled or heated fluid to the catheter. Both Dobak and Burnett are concerned with the supply of fluid with the pump of Lalonde providing for a known arrangement that would provide a reasonably expectation of success of providing the requisite fluid to heat/cool the body as in Burnett.
With respect to the temperature sensors and the level sensor, Kawaguchi discloses an exemplary reservoir arrangement for a cryogenic fluid wherein the reservoir (4) has a temperature sensor within and affixed to the reservoir (17) and a level sensor (20) within or affixed to the reservoir configured to monitor a level of the fluid within the reservoir. Abboud discloses a similar device as that of Burnett where a temperature sensor is provided between a first heat exchange vessel and a reservoir along the exhaust lumen (see col. 11; 12-1) discussing the placement of a temperature sensor in the exhaust lumen). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of 438 in Burnett being the claimed second temperature sensor. Additionally, it would have been further obvious to provide an additional temperature per the disclosure of Abboud to provide for the detection of exhaust lumen gas temperature during treatment to provide additional control over the pressure in the system during treatment.
Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (US Pat. Pub. 2014/0088579 A1) further in view of over Burnett et al. (US Pat. Pub. 2014/0088579 A1) further in view of Dobak (US Pat. No. 6,042,559), Lalonde et al (US Pat. No. 6,635,053 B1), Kawaguchi et al. (US Pat. No. 5,212,953), and Abboud et al. (US Pat. No. 8,382,747 B2) as applied to claim 1 above, and further in view of Wittenberger (US Pat. Pub. 2012/0029495 A1) hereinafter “Wittenberger ‘495”.
Regarding claim 8, the combination of Burnett and Dobak, while providing for the reservoir and for the inclusion within a console (see figure 3 of Dobak with the console with the reservoir therein), the console includes a connection port on an exterior thereof (port on the console of figure 3 of Dobak for 30/26), the connection port providing a fluid connection for the supply line and the return line fluid between the reservoir and the catheter (again, for the flow of 26/32 in Dobak). Burnett, Lalonde and Dobak fail to provide that the reservoir is provided with a fill line with a fill valve thereon, and a drain line with a drain valve thereon.
66 as in figure 3 with a valve therealong, and further has a drain line and valve on a line from the exhaust that vents to the atmosphere. Therefore, it is the Examiner’s position that it would have been obvious to utilize the fill and drain line/valves as set forth in Wittenberger ‘495 with the fluid system of Burnett/Dobak/Wittenberger to provide for an arrangement of providing fluid to the catheter of Burnett and draining fluid away from the system. Such would provide for a desired amount of control over the overall fluid flow in the system to provide for the disclosed functionality of the system in Burnett.
Regarding claim 25, while Burnett provides for an inflatable, flexible vessel, Burnett/Dobak/Lalonde fails to specifically provide that such is a double layer vessel bounded by a membrane within a membrane. Wittenberger ‘495 discloses a similar device as that of Burnett and specifically provides for an inflatable, flexible vessel (see figure 2) where such is a double layer vessel bounded by a membrane within a membrane (36/38). Therefore, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a double layer vessel as in Wittenberger ‘495 in place of the vessel of Burnett. Wittenberger ‘495 specifically teaches that such an arrangement allows for the removal of fluid from the treatment area in the instance of a leak thereby ensuring proper and safe operation of the device (see [0021]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (US Pat. Pub. 2014/0088579 A1) further in view of Dobak (US Pat. No. 6,042,559), Lalonde et al (US Pat. No. 6,635,053 B1), Kawaguchi et al. (US Pat. No. 5,212,953), and Abboud et al. (US  as applied to claim 13 above, and further in view of Dato (US Pat. No. 3,425,419).
Regarding claim 15, Burnett fails to disclose the claimed features of the handle assembly set forth therein. Dato discloses a similar device as that of Burnett and specifically provides for a coaxial tubing converter assembly, wherein the coaxial tubing converter assembly converts the supply line and the return line from being substantially side by side from the reservoir to the umbilical tube, to being substantially coaxial within the catheter (See figure 1 with the conversion of the tubes into the coaxial arrangement. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill to utilize a converter as in Dato with the catheter of Burnett to provide for an exemplary manner of providing coaxial flow within the catheter already disclosed in Burnett. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (US Pat. Pub. 2014/0088579 A1) further in view of Dobak (US Pat. No. 6,042,559), Lalonde et al (US Pat. No. 6,635,053 B1), Kawaguchi et al. (US Pat. No. 5,212,953), and Abboud et al. (US Pat. No. 8,382,747 B2) as applied to claim 1 above, and further in view of Noda et al. (US Pat. No. 8,690,826 B2).
Regarding claim 22, Burnett and Dobak fail to specifically provide that the heating element and the cooling element are a single heating and cooling coil disposed within the reservoir. Noda disclose a similar device as that of Burnett with a heater/cool having a single coil disposed within a reservoir (see figure 1 with 17 within the reservoir). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize the heating and cooling element arrangement as in Noda with the system of Burnett to provide . 
Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to the rejection of claims 1, 26 and 27 under 35 U.S.C. 103 on pages 10-13 of the Remarks. Applicant first alleges on pages 10-11 that the application of Kawaguchi is improper because it is not analogous prior art. Applicant continues that “Kawaguchi uses cryogenic fluids” and that “the modification of Kawaguchi’s teachings to include ‘a heating element’ as claimed in claim 1 would render Kawawguchi’s cryogenic device unsatisfactory and inoperable for its intended purpose.” This is not persuasive.
As noted in the February 9, 2021 Non-Final rejection, the Examiner maintains that Kawaguchi is indeed analogous prior art. To address Applicant’s concerns, the Examiner is of the position that both the Kawaguchi and instant invention relate to at least one similar problem thereby establishing that a person of ordinary skill in the art would recognize such being analogous to one another. Additionally, both the instant invention and Kawaguchi are medical systems involving cooling fluids, and are particularly concerned with the manner of measuring and supplying the cooling fluid to a remotely located device. As such, the Examiner is of the position that one of ordinary skill would indeed find reason to look to references such as that of Kawaguchi when addressing problems related to how to provide a cooling fluid to a medical device. 
The Examiner further notes that while Applicant contends that the modification of Kawaguchi is improper, the Examiner notes that Applicant is focusing on a single reference set In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). To this end, the Examiner notes that Kawaguchi is relied up on the rejections of claims 1, 26 and 27 to teach various sensors (temperature, level) in relation to a fluid reservoir and, contrary to Applicant’s allegations, are not relied upon by the Examiner in conjunction with any manner of heating element as alleged on pages 10-11 of the Remarks by Applicant.
Applicant next argues on page 11 that the combination of Lalonde, Abboud, Kawaguchi, Burnett and Dobak “is improper because there is no indication that Lalonde, Abboud and Kawaguchi could be used with heated fluids” and that “the cryogenic fluids cannot be heated or will turn into a gas”. This is not persuasive. 
In response, the examiner first notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, the Examiner notes that the Wittenberger reference has been replaced with the Lalonde reference in the rejection above.

Applicant also alleges on page 11 that the combination is based on impermissible hindsight and that it would not have been obvious to combine the five cited references. This is not persuasive. 
This is not persuasive. The examiner first notes that it is well established that the reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The Examiner also notes, with respect to the allegation of impermissible hindsight that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to the number of references, the Examiner is of the position that Applicant’s general allegation is not enough to show nonobviousness. Rather, the Examiner has clearly defined in the rejections set forth above how each of the five references relates to one another as well as how such provide for a proper prima facie case of obviousness. With respect to the use of impermissible hindsight, the Examiner is of the position that Applicant is very narrowly construing what the problem/task of each reference is. That is, each of the cited references address broader problems/purposes such as the supply of a cooling fluid to a remotely located medical device. Not only are each of these references considered by the Examiner as analogous to the claimed invention, but also that only the references can be relied upon to establish obviousness. 
This obviousness has been established by the Examiner by combining or modifying the teachings of the prior art to produce the claimed invention, and with the teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. As such, the Examiner is of the position that the combination of references in the rejections of each claims 1, 26 and 27 do indeed establish a proper prima facie case of obviousness without utilizing impermissible hindsight as alleged by Applicant on page 11 of the Remarks.
Applicant further argues on pages 12-13 of the Remarks with respect to the amended versions of independent claims 1, 26 and 27 that the pump of Lalonde is on the return line and controls a flow of the fluid from the catheter 314, via a vacuum 312, to the condenser 302, and  is not a reservoir. This is not persuasive. 
While Applicant is arguing for a specific flow pattern to be provided and a specific sequence of structure along the flow path of the claimed invention, Applicant’s interpretation of the flow path and its effect on the teaching of Lalonde are overly narrow. Specifically, the pump of Lalonde at 300 is indeed located between the catheter and the reservoir (in the form of the condenser). This pump also controls a flow of fluid from the reservoir to the catheter because, as in column 8; 34-50, the “compressor 300 that pressurizes refrigerant in a gas state and passed it through a first subcooler or condenser 302” which then passes through the remainder of the system to the catheter. The Examiner further notes that it is believes that the condenser/subcooler at 302 would readily qualify as a reservoir within the broadest reasonable interpretation of the claim given that the subcooler forms a part of the system in which the cooling fluid is held. If Applicant desires a narrower interpretation of the flowpath, or for what structure constitutes the “reservoir”, limitations to such and effect should be added. 
The Examiner is also of the position that this rationale with respect to the rejection of claim 1 is equally applicable to Applicant’s arguments on pages 12-13 with respect to independent claims 26 and 27. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794